   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 1 of 15 PageID #:163




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                        Case No. 19 CR 532
       v.
                                       Honorable Sharon J. Coleman
 ANDREW ANANIA



            Government’s Response to Defendant’s Motion for Release

      Defendant Andre Anania’s motion for release from pretrial detention should

be denied. As Chief Judge Pallmeyer previously concluded, there are no conditions

that can reasonably ensure the safety of the community in the event of defendant’s

release. Defendant has presented no new information that warrants reversal of Chief

Judge Pallmeyer’s prior holding.

      On August 31, 2017, defendant Andrew Anania was convicted of conspiracy to

commit first degree murder, and sentenced to ten years’ imprisonment. On February

15, 2019, while on parole for his murder conspiracy conviction, defendant was armed

with a loaded semi-automatic handgun. When defendant was approached by Chicago

Police, he fled, leading them on a two-block chase through a residential neighborhood

before tossing the loaded gun into a residential yard. Bodyworn cameras captured

defendant claiming post-arrest that he had taken the firearm from a friend and

thrown it over the fence.

      On May 7, 2020, defendant filed an emergency motion for pretrial release,

based on the argument that his lupus makes him susceptible to a serious form of
     Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 2 of 15 PageID #:164




Covid-19. R. 25.     On May 25, 2020, Chief Judge Rebecca R. Pallmeyer denied

defendant’s motion for release, noting “Mr. Anania has prior convictions for crimes of

violence…and was on parole after serving time for murder conspiracy at the time he

was apprehended, in possession of a semi-automatic weapon. His evident failure to

comply with parole conditions gives little confidence he would comply with conditions

imposed by this court.” R. 31.

       Defendant brings the present motion on the same grounds as his previous

emergency motion: that he is concerned that he is susceptible to Covid-19 due to his

lupus condition. Defendant is currently incarcerated at the Jerome Combs Detention

Center in Kankakee. Defendant does not argue that he currently has Covid-19 or

that he has been exposed to anyone who has Covid-19. No Kankakee inmate has been

diagnosed with Covid-19; and the jail has robust protective measures in place.

       Defendant poses a danger to the community and a risk of nonappearance

before this Court. Given the nature of the charges against defendant, the weight of

the evidence; defendant’s criminal history; and Kankakee’s efforts to mitigate the

transmission and spread of Covid-19, defendant’s motion should be denied.

I.     BACKGROUND

       On June 26, 2019, a grand jury returned an indictment charging defendant

with being a felon in possession of a firearm, in violation of Title 18, United States

Code, Section 922(g)(1). R.1. On June 28, 2019, the Court ordered an issuance of a

writ of habeas corpus ad prosequendum directed to the Illinois Department of


                                          2
      Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 3 of 15 PageID #:165




Corrections, to transfer defendant to federal custody. R. 6, 7. On July 18, 2019,

defendant appeared before the Court for an arraignment and initial hearing. R. 9.

The government moved for detention and defendant waived a detention hearing. Id.

        On May 7, 2020, defendant filed an emergency motion for pretrial release,

based on the argument that his lupus makes him susceptible to a serious form of

Covid-19. R. 25.      On May 25, 2020, Chief Judge Rebecca R. Pallmeyer denied

defendant’s motion for release.

        On July 23, 2020, defendant filed the present motion on the same grounds as

his previous emergency motion: that he is concerned that he is susceptible to Covid-

19 due to his lupus condition. R. 33.

II.     ARGUMENT

        Pursuant to Title 18, United States Code, Section 3142(f), the Court may

reopen a detention hearing if the Court “finds that information exists that was not

known to the movant at the time of the hearing” before Judge Pallmeyer, and that

that information “has a material bearing on the issue whether there are conditions of

release that will reasonably assure the appearance of such person as required and

the safety of any other person and the community.”

        Defendant has raised no new material information bearing on the issue as to

whether there are conditions that would assure the appearance of the defendant or

the safety of the community.




                                           3
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 4 of 15 PageID #:166




      The information presented in defendant’s motion does not alter the evaluation

of the § 3142 factors conducted by Judge Pallmeyer.         On considering whether

defendant should be detained, Judge Pallmeyer took into account (1) the nature and

circumstances of the offenses charged; (2) the weight of the evidence; (3) the

defendant’s history and characteristics, including his “physical and mental

condition;” and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

Those are the same factors the Court would consider if it considers defendant’s new

information sufficient to reopen the defendant’s detention hearing.

      A.     The Nature and Circumstances of the Offenses and Weight of the
             Evidence

      Defendant has been charged with a serious offense that poses a real danger to

the community and defendant’s actions in the commission of this offense demonstrate

a risk of nonappearance. On February 15, 2019, Chicago Police officers were on patrol

near the intersection of West 23rd Street and South Albany Avenue in Chicago. The

officers recognized defendant as an individual who had an outstanding warrant for

his arrest due to a parole violation. The officers approached defendant asking to talk

to him.    Defendant responded by running away from the officers, through a

residential neighborhood. During the two block chase, an officer observed defendant

remove a firearm from his waistband. Defendant fled into the gangway of a stranger’s

residence and threw the firearm across the neighbor’s fence.          Officers arrested



                                          4
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 5 of 15 PageID #:167




defendant and recovered the firearm. The firearm was a loaded .38 caliber Blue Steel

Bersa Thunder semi-automatic handgun and accompanying magazine.

      After defendant had been advised of his Miranda rights, defendant made a

statement, recorded on video, in which he claimed that he met an unknown friend in

the residential gangway, that the friend had a firearm, and that the defendant took

the friend’s firearm and threw it over the neighbor’s fence. Defendant stated that he

did not remember the friend’s name.

      The indictment charges defendant with being a felon in possession of a firearm.

R. 1. The weight of the evidence is extremely strong. The bodyworn cameras worn

by the officers covers the entire chase of the defendant, the arrest of the defendant,

and the defendant’s post-arrest statement admitting to throwing a firearm over the

fence next to where he was arrested.

      Defendant’s actions posed a serious danger to the community.           The law

recognizes that a felon possessing a firearm in any context poses a danger. This is

not a case of a felon merely possessing a firearm in his bedroom closet. The defendant

here was walking the streets of Chicago with a loaded, semi-automatic pistol. When

approached by police, defendant ran with this loaded weapon through a residential

neighborhood.    Defendant then threw this loaded firearm into the yard of a

residential home where children lived. This is a very serious offense that created a

significant danger.




                                          5
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 6 of 15 PageID #:168




      Defendant’s actions in this case are also evidence of the risk of nonappearance

posed by the defendant. Defendant showed that his initial response when approached

by law enforcement was to flee. This was not a momentary instinct: defendant ran

for approximately two blocks, down two streets, and into a stranger’s yard.

      B.     The History and Characteristics of the Defendant

      Defendant’s history and characteristics further demonstrate that no condition

or combination of conditions can adequately ensure the safety of the community or

defendant’s appearance before this court.

      According to information obtained from Pretrial Services, on August 31, 2017,

defendant pled guilty to conspiracy to commit first-degree murder, and sentenced to

ten years of imprisonment. Defendant was on parole for that offense when he was

carrying the firearm at issue in this case.

      Defendant’s prior conviction for conspiracy to commit first degree murder is a

violent offense that clearly shows that this defendant poses a danger to the

community.

      With regards to defendant’s risk of non-appearance, defendant’s disregard of

the terms of his state parole exhibits defendant’s unwillingness to follow the orders

of the court. Defendant’s flight from police in this case is also evidence of defendant’s

risk of nonappearance.




                                              6
    Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 7 of 15 PageID #:169




      C.     Defendant’s Claim of a Risk of Contracting Covid-19 Does Not
             Warrant Release.

      Consideration of defendant’s “physical and mental health” support his

continued detention. Currently, there are no cases of Covid-19 at the Kankakee

detention center. Defendant does not allege that he has contracted Covid-19 or been

exposed to someone infected with the virus, let alone provide evidence of infection or

exposure. Moreover, the Jerome Combs Detention Center has implemented

substantial precautionary measures to mitigate that risk, as the government

describes below. 1

      Defendant summarily claims that his history of lupus creates a “heightened

risk of contracting a very serious form of Covid-19.” R.25, at 2. Defendant’s medical

records show that defendant, a 24 year old man, does have lupus. D. 28 at 4.

However, the prospect of suffering complications from an infection with which he has

not yet been diagnosed does not qualify as an exceptional reason warranting release

under § 3145(c). See, e.g., United States v. Peel, No. 06-CR-30049-WDS, 2007 WL

1021974, at *3 (S.D. Il. April 3, 2007) (finding that defendant’s claims of potentially

suffering harm while in pretrial custody were not “exceptional reasons” for release).

      Nevertheless, the government takes seriously any claim that a detainee suffers

from an underlying health condition which would place the detainee at a higher risk

for complications associated with COVID-19, particularly where such claims are


1The following representations are based on materials provided by Chad Kolitwenzew, Chief
of Corrections at the Jerome Combs Detention Center.

                                           7
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 8 of 15 PageID #:170




supported by documentary evidence. Defendant cites his documented diagnosis of

lupus as an exceptional reason that warrants his release. While the government

recognizes the seriousness of defendant’s medical condition and the potential risks he

faces, the government does not believe defendant has met his burden for release on

this record.

                1.   Effect of Lupus

        The Lupus Research Alliance advises that while people with lupus “could be at

greater risk for infections in general,” “there is no specific data on the virus causing

Covid-19 in patients with lupus. Thus, the rate and the severity of the infection in

lupus patients is not yet known.” Lupus Research Alliance, COVID-19 Frequently

Asked Questions, available at https://www.lupusresearch.org/covid-19-frequently-

asked-questions, accessed September 14, 2020). The Centers for Disease Control and

Prevention (“CDC”) has cautioned that “having a weakened immune system may

increase your risk of severe illness from COVID-19”,” but does not identify lupus

specifically.    Centers for Disease Control and Prevention, People with Certain

Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html, accessed September           14,

2020.

        The CDC has recommended that individuals who are immunocompromised

“continue any recommended medications or treatments and follow the advice of your

healthcare provider.” Id. Defendant has neither asserted nor offered evidence that


                                           8
    Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 9 of 15 PageID #:171




he is unable to continue his current lupus treatment regime. Rather, it appears from

defendant’s medical records that Kankakee is aware of defendant’s lupus and has

continued providing medication, including Plaquenil (hydroxychloroquine) to

defendant. News reports indicate that defendant could have a much more difficult

time getting hydroxycholoroquine upon his release, due to shortages caused by the

theory that the drug is effective in the treatment of Covid-19 2.

      On this record, defendant’s lupus diagnosis, alone, does not amount to an

exceptional reason warranting release.

             2.     Comprehensive Precautionary Measures Have Been
                    Instituted at the Kankakee Jail to Avoid a Covid-19
                    Outbreak.

      The Kankakee detention center has established a comprehensive set of

precautionary measures to limit the risk of Covid-19 transmission into and inside the

jail. No prisoner or staff member has tested positive for Covid-19 or is known to have

been exposed to the virus. The facility has proactively tested inmates for Covid-19;

all tests conducted thus far have come back negative. The jail is committed to

providing all necessary precautionary measures and supportive therapies to avoid an

outbreak of Covid-19, including taking all of the preventative actions advised by the

CDC and the Illinois Department of Public Health to protect against the disease.




2See e.g. John Murphy, “Critical drug shortages caused by COVID-19,” MDLinx (August 21,
2020, available at https://www.mdlinx.com/article/critical-drug-shortages-caused-by-covid-
19/1yrBAMojw6N6vw7s1czB7c).

                                            9
    Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 10 of 15 PageID #:172




       Kankakee jail officials recognize the threat posed by the transmission of

viruses inside a jail and have substantial experience ensuring that viral outbreaks do

not occur. Health and prison officials recognize that Covid-19 carries an increased

risk of transmission, carries a higher fatality rate than many other viruses, and has

resulted in a state of emergency nationwide. Accordingly, the Kankakee jail has

employed the following measures 3:

       •      Social Visitation. The Kankakee jail has placed a temporary hold on all
              social visits, such as visits from friends and family, to limit the number
              of people entering the jail and interacting with detainees. Detainees can
              conduct social visitation via video equipment. In-person attorney visits
              are also temporarily suspended. Attorney visits are to be conducted
              through the detainee’s iPads or telephones. The only in-person visits
              allowed during this time are visits with medical staff. All group
              gatherings within the facility have been cancelled.

       •      Detainees Entering the Facility. The Kankakee jail houses both state and
              federal detainees and, at this time, fewer detainees are entering the
              facility. The jail has suspended accepting inmates sentenced to
              weekends, work release, or any intermittent sentence.

       •      Screen Procedures. In the few instances in which a new detainee enters
              the Kankakee jail, he or she will be screened for symptoms and must
              complete a risk-assessment questionnaire. The screening process
              includes taking the detainee’s temperature. All new inmates will remain
              in a separate pod from 5 to 14 days until cleared by medical staff.

       •      Detainee Movement. The district court’s Fifth Amended General Order,
              dated July 10 2020, authorized the use of teleconferencing and
              videoconferencing for most criminal proceedings. This means that most
              federal detainees will not need to leave the Kankakee jail for court
              appearances. Similarly, Administrative Order 20-19 of the Circuit Court
              for the Twenty-First Judicial Circuit provided for increased reliance on


3 Because the health crisis is rapidly changing, new policies and procedures at the Kankakee
jail are continually being implemented.

                                            10
    Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 11 of 15 PageID #:173




              virtual proceedings. 4 In the event that a detainee has a court
              appearance, he or she will be screened for symptoms before entering the
              transport van and, upon reaching the courthouse, his temperature will
              be taken via a forehead thermal reader to ensure he or she does not have
              a fever. The detainees are also issued masks when they need to go to
              court or to receive medical treatment.

       •      Sanitation and Hygiene. Detainees are provided with soap to wash their
              hands at any time throughout the day. Bottles of disinfectant are also
              stocked in all housing units. In addition, the jail is conducting a
              disinfection routine three times a day, which covers door handles,
              toilets, showers, and tables. Hand sanitizer is stocked in every housing
              unit. Detainee restraints are disinfected after each use. No contractors
              are able to enter a detainee area, other than in case of emergency, before
              all detainees have been removed from that area. After the contractor
              leaves, and before detainees return, the area is sanitized with approved
              Ecolab chemicals. All detainees receive handouts regarding hygiene and
              sanitization in English and Spanish. Further hygiene and disinfection
              instructions are posted throughout the jail.

       •      Quarantine. The Kankakee jail is following the CDC guidelines on
              testing for Covid-19 and isolation of persons with symptoms and/or risk
              exposure factors. If a detainee exhibits flu-like symptoms, that detainee
              will be isolated. If a detainee exhibits Covid-19 symptoms, the detainee
              will be isolated in a negative pressure room (where air is not circulated
              to other parts of the jail) for observation and treatment by medical staff.
              Asymptomatic inmates with exposure risk factors are quarantined.

       •      Correctional Officers. Although correctional officers need to enter and to
              re-enter the facility, they have been ordered to stay home if they have
              any symptom of the disease. Enhanced health screening of staff will be
              implemented in areas with “sustained community transmission,” as
              determined by the CDC. Such screening includes self-reporting and
              temperature checks. Staff have their temperature checked upon entry
              to the jail and are required to wear a mask upon entering the facility.




4Administrative Order 20-19 is available at
https://courts.illinois.gov/Administrative/covid/052820-21Circ_AO-2.pdf (last visited
September 14, 2020).

                                             11
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 12 of 15 PageID #:174




      In short, the Kankakee jail has implemented comprehensive measures to

protect detainees and staff from Covid-19, as this Court has found before. (Case No.

20 CV 1792, R. 54 (Mar. 31, 2020) (“The Kankakee Correctional Facility has engaged

in robust measures to ensure the safety of the pretrial detainees including not

permitting outside visitors for the past 18 days, quarantining new admissions, and

treating anyone with medical conditions.”); see also id., R. 61 (Mar. 31, 2020) (same);

id., R. 99 (Apr. 2, 2020) (Dow, J.) (“[The Combs facility . . . has engaged in robust

measures to ensure the safety of the pretrial detainees including not permitting

outside visitors for nearly three weeks, quarantining new admissions, and treating

anyone with medical conditions.”).)

      In short, defendant presumes that his risk of contracting Covid-19 is greater

in custody than in the community, but he resides in a facility where there is no known

instance of the virus, where social contact with the outside world is suspended, and

where entrants (staff and inmates) are screened, isolated, or both. By contrast, the

number of infections in the Chicago area, where defendant proposes that he be

released, keeps rising.

             3.     Defendant’s     Medical     Needs     Are    Being     Adequately
                    Addressed.

      By virtue of being in a detention facility, defendant is in the presence of medical

professionals at all times. The Kankakee jail has doctors and nurses who monitor and

provide care onsite to detainees. If intensive treatment unavailable in the jail is

necessary, detainees are transported to community hospitals in the event of an

                                          12
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 13 of 15 PageID #:175




emergency. Between the medical professionals at the Kankakee jail and the medical

professionals at the hospitals, defendant has access to all of the care that he needs.

In the event that defendant became infected with Covid-19, he would be quarantined

and monitored and would receive any needed treatment, consistent with CDC

guidelines.

      Compare the precautionary measures instituted at the Kankakee jail and the

medical attention and care available to defendant as a detainee there with what

defendant proposes: release into a community with, at least, thousands of infected

people, some of them unknowingly carrying and potentially spreading the virus.

      Courts, moreover, have generally recognized that “it is a rare case in which

health conditions present an ‘exceptional reason’” to allow for release where detention

would otherwise be warranted. United States v. Wages, 271 Fed. App’x 726, 728 (10th

Cir. 2008). Those cases recognize that reasonably necessary treatments are available

in prison, and a prison setting will often provide superior care than a defendant can

obtain elsewhere. Defendant has not made a factual record that his medical needs

will not be met while he is in custody.

      D.      Releasing Defendant to his Mother’s Custodianship Will Not
              Adequately Protect the Community or Ensure Defendant’s
              Appearance.

      There are no conditions of release, or combination of conditions, that could

assure the safety of the community or the appearance of the defendant. Even if the




                                          13
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 14 of 15 PageID #:176




Court were to conclude that there are some combination of release conditions that

could protect the community, those proposed by the defendant are inadequate.

      Defendant does not propose offering any bond or any property to secure his

bond. A secured bond would create some incentive for the defendant to appear before

the Court and create some disincentive for the defendant to endanger the community

with his possession and use of firearms.

      Defendant proposes that his mother serve as a third party custodian. R. 33, at

3. The government has not yet received a Pretrial Services report on defendant’s

mother’s suitability to serve as defendant’s custodian.

      Furthermore, awarding such relief would place a substantial and unwarranted

burden on Pretrial Services. A Pretrial Services officer must evaluate the proposed

residence and meet the proposed third-party custodian and other people who live in

the residence. In addition, whenever the court orders electronic monitoring as a

condition of home confinement, a location monitoring specialist is appointed to

oversee the release. One case alone would not overwhelm the system, but if the court

were to release this defendant, many more defendants would seek their own release,

endangering the community and stretching the capacity of Pretrial Services. A large

number of release orders would force officers to conduct a substantial amount of in-

person, in-home meetings, exposing them to a heightened risk of infection—just what

defendant purportedly seeks to avoid for himself. See, e.g., United States v. Hamlin,

2020 WL 1703848, at *7 (E.D. Wis. Apr. 8, 2020) (“[I]n a situation in which the


                                           14
   Case: 1:19-cr-00532 Document #: 35 Filed: 09/17/20 Page 15 of 15 PageID #:177




defendant presents both a risk of non-appearance and a danger to the community,

and where that defendant is not at significantly higher risk for severe illness if

infected, and where the defendant’s release plan is short on details, the court must

include in the balance of factors whether the risk to the probation officer is

warranted”).

III.   CONCLUSION

       For the reasons stated, the defendant’s motion for release should be denied.

                                              Respectfully submitted,
                                              JOHN R. LAUSCH, JR.,
                                              United States Attorney

                                       By:    s/ Cornelius A. Vandenberg
                                              CORNELIUS A. VANDENBERG
                                              Assistant United States Attorneys
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5310




                                         15
